Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are presented for examination.
As to claim 15, “CBO” is treated as “Cost Based Optimizer”.   Applicant should consider explicitly defining an acronym prior to first use.
As to claims 1 and 10, the recitation of various “clusters” are treated as “computer clusters” where a set of computers are configured to work as a single system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following limitations lack antecedent basis:
As to claim 10, line 5, “the resource estimator” such that subsequent reference in line 6 should read “the resource estimator.
As to claim 15, line 9 “the SLA level of the query”.

The following limitations are unclear:
As to claim 15, the limitation of observations being “substantially real-time” are indefinite such that the examiner is unable to ascertain the metes and bounds of the limitations such that to what amount or how much of a variation from “real-time” is consider “substantially real-time”.  A review of applicant's specification failed to yield any definite range or guideline as to what is consider substantially real-time.  For examination purpose, the limitation is treated as “real-time observations...” for the remainder of this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-4, 6-7, 9-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SLA-Based Resource Scheduling for Big Data Analytics as a Service in Cloud Computing Environments” to Zhao et al. (hereafter Zhao).

As to claim 1, Zhao teaches the invention as claimed including a system for scheduling interactive database queries from multiple tenants onto a distributed query processing system, while providing service level agreements and assurances, the system comprising:
a workflow manager [admission controller, Fig. 1; Section II. Architecture and Models, Subsection A. Architecture, “Admission controller makes decisions about whether to accept queries…” ];
a resource estimator cluster [admission controller and/or BDAA manager/registry, Fig. 1; Section II. Architecture and Models, Subsection A. Architecture, “Admission controller makes decisions about whether to accept queries…”; Section III. Admission Control and Resource Scheduling, Subsection A. Admission Control Algorithm];
one or more execution clusters [BDAAs deployed on various machines for parallel processing, Abstract; P. 510, right column, lines 14-18]; and
one or more metastores [data storages and/or datasets, Fig. 1].

As to claim 2, Zhao teaches the invention as claimed including wherein the workflow manager is in communication with the resource estimator cluster and the one or more execution clusters [admission controller in communication with BDAA manager/registry and machines executing the BDAAs, Fig. 1].

As to claim 3, Zhao teaches the invention as claimed including wherein the workflow manager is configured to send a query to the resource estimator cluster and receive a resource estimate [admission controller and/or BDAA manager/registry determining query execution time and cost, Fig. 1; Section II. Architecture and Models, Subsection A. Architecture, “Admission controller makes decisions about whether to accept queries…”; Section III. Admission Control and Resource Scheduling, Subsections A-B. Admission Control and Scheduling Algorithms].

As to claim 4, Zhao teaches the invention as claimed including wherein the one or more
execution clusters are scaled by the workflow manager as part of a schedule or autoscaled based on workload [admission controller and query scheduler and resource manager in controlling the scaling of resources up and down for varied resource demands of BDAAs, pg. 510, right column, lines 14-20; Section II. Architecture and Models, Subsection A. Architecture, “create VM, terminate VM, and migrate VM…”; Section III. Admission Control and Resource Scheduling, Subsections A-B. Admission Control and Scheduling Algorithms].

As to claim 6, Zhao teaches the invention as claimed including wherein the resource estimator cluster is in communication with the one or more metastores [admission controller and/or BDAA manager/registry in communication with data storages and/or datasets, Fig. 1].

As to claim 7, Zhao teaches the invention as claimed including wherein the workflow manager


As to claim 9, Zhao teaches the invention as claimed including wherein the workflow manager is configured for interaction with a user [user sending query request to admission controller, Fig. 1].

As to claims 1 and 12, these claims are rejected for the same reason as claims 1-4 and 6-7 above.

As to claim 14, this claim is rejected for the same reason as claim 9 above.  Furthermore, Zhao teaches providing to the user service level assurances [admission controller and/or BDAA manager/registry and/or SLA manager in providing SLAs for accepted queries, Fig. 1; Section II. Architecture and Models, Subsection A. Architecture, “builds SLAs for accepted queries…”; Section III. Admission Control and Resource Scheduling, Subsection A. Admission Control Algorithm].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claims 1 and 10 above, and further in view of US PG Pub. 2020/0349161 to Siddiqui et al. (hereafter Siddiqui).

As to claim 8, Zhao does not specifically teach a data store of historical resource consumption, comprising query and resource history, and wherein the resource estimator cluster is in communication with the datastore of query and resource history.  However, Zhao disclosed the estimation of query execution time and cost based on resource configuration and various parameters in a calculation [Section II. Architecture and Models, Subsection B. Models, BDAA profile model; Section III. Admission Control and Resource Scheduling, Subsection A. Admission Control Algorithm].  Furthermore, Siddiqui teaches a resource consumption model based at least on history of query execution and consumption in predicting a query resource consumption [abstract; paragraphs 5, 48, 132, 241 and 248].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Zhao to include a prediction model based on historical data to achieve the predictable result of predicting resource consumption or usage. 

As to claim 13, this claim is rejected for the same reason as claim 13 above.

Allowable Subject Matter 
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 is allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 5, 11 and 15 as a whole. 
Estimating expected execution time and cost of a query based on a Big Data Analytic Application (BDAA) profile; admitting/scheduling queries based on cost or resource or QoS requirements as estimated in executing the queries, assigning SLA to accepted queries, scheduling queries by scaling resources based at least in part on SLA of queries in a multi-tenants/users system; avoiding SLA violations due to insufficient capacity by adding new resources; and real-time scheduling that adopts a two-phase scheduling policy that provision resources in a scalable and elastic way was disclosed in “SLA-Based Resource Scheduling for Big Data Analytics as a Service in Cloud Computing Environments”.  Preempting a lower priority SLA customer’s application because a higher SLA workload gets activated is disclosed in US PG Pub. 2017/0364345.  The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in claims 5, 11 and 15 above. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199